Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 1/19/21. Claims 103-104, 179-186, 190-193, and 216-219 are pending and under examination.

Information Disclosure Statement
The 3-page information disclosure statement filed 2/23/21 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 1.98 requires, e.g., a column with a space for the examiner’s initials, which is lacking.
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Interpretation
The term “having” is not defined by the specification. In some cases, “having” is used similarly to “consisting of”. However, in light of its use in the context of the specification, a phrase such as “having an amino acid sequence” is interpreted as “comprising an amino acid sequence”, as this is the broadest, reasonable interpretation of the phrase.

Claim Objections
Claims 103 and 104 are objected to because of the following informalities:  a claim must be given its broadest reasonable interpretation without reading limitations from the specification into the claims. The instant claims use the phrase “having an amino acid sequence of” and similar language. This differs from claim language used in the parent application, which recites, e.g., “has an amino acid sequence comprising”. One way of interpreting the instant phrase is that the nucleic acid sequence need only be six nucleotides long because this would encode two amino acids, which would be “an amino acid sequence of” one of the claimed sequences. However, in light of the specification, this does not rise to the level of a reasonable interpretation as nothing in the specification suggests or exemplifies a nucleic acid encoding only two amino acids. Thus, the phrase “having an amino acid sequence of SEQ IN NO: 15” would properly be construed as “has an amino acid sequence comprising SEQ ID NO: 15”.
Nevertheless, the instant language should be amended to better reflect this interpretation, such as by using the language found in the parent patent or in the instant specification at paragraph 8.
Appropriate correction is required.

Claim 190 is objected to because of the following informalities:
The claim may be read as:
A nucleic acid encoding the light chain
Of an antibody of any of SEQ ID NOs: 21-23, i.e., the sequences are the antibody
A nucleic acid
Of any of SEQ ID NOs: 21-23 
Encoding the light chain of an antibody, i.e., the sequences are just the light chain
The specification discloses SEQ ID NOs: 21-23 as light chains themselves, so clearly the second interpretation is correct. However, the claim language should be amended to clarify this, e.g., such as by using language similar to that of claims 103 and 104 and incorporating those amendments suggested to those claims as set forth above. For example, “a nucleic acid encoding a mature light chain variable region, where the mature light chain variable region comprises any one of SEQ ID NOs: 21-23”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 190 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 190 recites the limitation "the light chain of an antibody of any of" certain sequences.
There is insufficient antecedent basis for the limitation “the light chain” in the claim. No antibody was previously recited and antibodies in general may have zero, one, two, or more light chains, and so a reference to “the light chain” is not inherently clear when referring to an antibody.
Therefore, claim 190 is indefinite.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 103-104, 179-186, 190-193, and 216-219 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-196 of U.S. Patent No. 10906964. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are also directed to humanizing the same mouse antibody (reference claim 179), where the acceptor antibodies are exemplified as human acceptors and identifying the residues to be retained is exemplified as the CDRs and variable framework. Further, the reference claims are directed to nucleic acids encoding the same antibodies (reference claim 176-178 and 90).

Claims 103, 191, and 192 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 10961302. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘302 claims nucleic acids encoding antibody heavy chains (claim 24), such antibodies included instant SEQ ID NO: 18 (claim 3). Thus, the instant claim to a nucleic acid encoding a heavy chain comprising SEQ ID NO: 18 is an obvious variation of the nucleic acid in the reference document because the skilled artisan reading the reference claim to a nucleic acid encoding the antibody of claim 1 would have also found it obvious that this antibody could be the one comprising SEQ ID NO: 18 since the latter is a more specific embodiment of the former. This would be true whether “having” is comprising or consisting of, as in support of the above claimed subject matter, the reference document also discloses the nucleic acids in the alternative (C58).

Allowable Subject Matter
	The claims are allowable over the prior art for the reasons stated in parent application 16/091,060, now US 10889638 and incorporated herein. Briefly, CDRs are well known to be sensitive to mutation, such that even single amino acid changes lead to unpredictable behavior. The instant claims are not to antibodies themselves, but to the nucleic acids that encode half of a functional antibody. Nevertheless, these nucleic acids encode CDRs and so changes to the nucleic acid could affect the protein it is encoding. Absent a reason to arrive at the explicitly claimed protein sequences there would be no reason to conceive of the nucleic acid sequences encoding that protein as anything other than an arbitrary sequence. In other words, where the antibody is novel (as it is here), the nucleic acids encoding that protein are also novel and non-obvious. Further, an antibody where only half of the sequence is claimed is likely to fail analysis under §112 because only the heavy chain or only the light chain will not function as an intact antibody. However, a nucleic acid does not possess the binding functions of the antibody and the nucleic acid encoding half the antibody is still useful when, e.g., combined with the other half.
	The closest prior art discovered was US 6852509 (form 892). This document discloses SEQ ID NO: 1 as well as nucleic acids encoding such. However, as seen from the alignment below, these are not identical and so the instant sequences are non-obvious for the reasons above.

    PNG
    media_image1.png
    120
    519
    media_image1.png
    Greyscale


	Regarding §112, claim 182 requires the heavy chain constant region to have “at least one mutation”. It was considered whether or not this phrase was indefinite because it might be unclear how one is meant to determine if an isolated sequence has a “mutation” when there is no reference sequence to compare it to. However, in light of the specification, the examples of mutations are all in reference to naturally occurring sequences, e.g., paragraphs 67-68, the context is denoting specific amino acids mutated compared to “a natural human heavy chain”. Thus, the skilled artisan would be clear on what is and is not a mutation of a constant region. The same is true of claim 183, where the relative term “reduces” is clearly implying “when compared to the sequence without the mutation”, i.e., the native sequence. Note that this is not a consideration for claims such as claim 185, which simply requires certain amino acids at certain positions with no need to evaluate whether or not they are “mutations”. 
	A “recombinant expression vector” necessarily comprises elements in addition to the nucleic acid, e.g., the elements necessary to actually express the nucleic acid such as promoters, and so meets the requirements of §112(d).
	Co-pending application 17/181997 was considered for double patenting purposes. However, that application was later filed (EFD 3/3/19). As double patenting rejections are the only rejections of record, it is proper to drop a provisional rejection over a later filed application. As such, no rejection over that document is necessary at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649